20-05027-rbk Doc#32 Filed 08/04/20 Entered 08/04/20 09:30:17 Main Document Pg 1 of 5




  The relief described hereinbelow is SO ORDERED.

  Signed August 03, 2020.


                                               __________________________________
                                                            Ronald B. King
                                                 Chief United States Bankruptcy Judge



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

       In re:                                  §
                                               § Chapter 11
       KrisJenn Ranch, LLC,                    §
                                               §
       Debtor                                  § Case No. 20-50805
                                               §


       KrisJenn Ranch, LLC, KrisJenn Ranch,    §
       LLC–Series Uvalde Ranch, and KrisJenn   §
       Ranch, LLC–Series Pipeline ROW, as      §
       successors in interest to Black Duck    §
       Properties, LLC,                        §
                                               § Adversary No. 20-05027
       Plaintiffs,                             §
                                               §
       v.                                      §
                                               §
       DMA Properties, Inc. and Longbranch     §
       Energy, LP,                             §
                                               §
       Defendants.                             §
20-05027-rbk Doc#32 Filed 08/04/20 Entered 08/04/20 09:30:17 Main Document Pg 2 of 5




       DMA Properties, Inc. and Frank Daniel            §
       Moore,                                           §
                                                        §
       Cross-Plaintiffs/Third-Party Plaintiffs,         §
                                                        §
       v.                                               § Adversary No. 20-05027
                                                        §
       KrisJenn Ranch, LLC, KrisJenn Ranch,             §
       LLC–Series Uvalde Ranch, and KrisJenn            §
       Ranch, LLC–Series Pipeline ROW, Black            §
       Duck Properties, LLC, Larry Wright, and          §
       John Terrill,                                    §
                                                        §
       Cross-Defendants/Third-Party Defendants.         §



                                         INTERIM ORDER

             On this day, the Court held a hearing on Plaintiffs’ Motion to Quash Subpoena.

      Having reviewed the parties’ briefing, the governing law, and the case file as a whole, the

      Court hereafter enters the following:

             IT IS ORDERED that Plaintiffs shall prepare and submit a privilege log by

      August 14, 2020; and

             IT IS FURTHER ORDERED that the Court will consider Plaintiffs’ remaining

      privilege objections on August 17, 2020 at 10:30 a.m., as the parties already have a

      hearing scheduled for that date.



                                                  ###




                                                   2
20-05027-rbk Doc#32 Filed 08/04/20 Entered 08/04/20 09:30:17 Main Document Pg 3 of 5




      Order Prepared By:

      /s/ Christopher S. Johns
      Christopher S. Johns
      State Bar No. 24044849
      Christen Mason Hebert
      State Bar No. 24099898
      JOHNS & COUNSEL PLLC
      14101 Highway 290 West, Suite 400A
      Austin, Texas 78737
      512-399-3150
      512-572-8005 fax
      cjohns@johnsandcounsel.com
      chebert@johnsandcounsel.com
      /s/ Timothy Cleveland
      Timothy Cleveland
      State Bar No. 24055318
      Austin H. Krist
      State Bar No. 24106170
      CLEVELAND | TERRAZAS PLLC
      4611 Bee Cave Road, Suite 306B
      Austin, Texas 78746
      512-689-8698
      tcleveland@clevelandterrazas.com
      akrist@clevelandterrazas.com
      /s/ Natalie F. Wilson
      Natalie F. Wilson
      State Bar No. 24076779
      LANGLEY & BANACK
      745 East Mulberry Avenue, Suite 700
      San Antonio, Texas 78212
      210-736-6600
      210-735-6889 fax
      nwilson@langleybanack.com
      Attorneys for Frank Daniel Moore and DMA Properties, Inc.




                                              3
20-05027-rbk Doc#32 Filed 08/04/20 Entered 08/04/20 09:30:17 Main Document Pg 4 of 5




      DMA Properties, Inc. respectfully requests that the following parties (in addition to
      counsel list above) receive copies of this order if signed:

      Ronald Smeberg
      Charles John Muller, IV
      THE SMEBERG LAW FIRM, PLLC
      2010 W Kings Hwy
      San Antonio, TX 78201-4926
      ron@smeberg.com
      john@muller-smeberg.com

      Counsel for Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC, Series Uvalde
      Ranch, KrisJenn Ranch, LLC, Series Pipeline Row

      Michael Black
      BURNS & BLACK PLLC
      750 Rittiman Road
      San Antonio, TX 78209
      mblack@burnsandblack.com

      Jeffery Duke
      DUKE BANISTER MILLER & MILLER
      22310 Grand Corner Drive, Suite 110
      Katy, TX 77494
      jduke@dbmmlaw.com

      Counsel for Defendant Longbranch Energy, LP

      Ronald Smeberg
      THE SMEBERG LAW FIRM, PLLC
      2010 W Kings Hwy
      San Antonio, TX 78201-4926
      ron@smeberg.com

      Counsel for Third-Party Defendant Black Duck Properties, LLC

      Shane P. Tobin
      OFFICE OF THE UNITED STATES TRUSTEE
      903 San Jacinto Blvd, Room 230
      Austin, Texas 78701
      shane.p.tobin@usdoj.gov

      United States Trustee




                                               4
20-05027-rbk Doc#32 Filed 08/04/20 Entered 08/04/20 09:30:17 Main Document Pg 5 of 5




      Larry Wright
      410 Spyglass Road
      McQueeney, TX 78123

      Third-Party Defendant, pro se

      John Terrill
      12712 Arrowhead Lane
      Oklahoma City, OK 73120

      Third-Party Defendant, pro se




                                         5
